Memorandum Order issued April 25, 2017




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                          ————————————
                              NO. 01-16-00589-CV
                          ————————————
                 WINNIE STACEY ALWAZZAN, Appellant
                                       V.
  ISA ALI ALWAZZAN AND INTERNATIONAL AGENCIES CO., LTD.,
                         Appellees


                   On Appeal from the 306th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 13-FD-0848


                          MEMORANDUM ORDER
      This Court’s March 7, 2017 Memorandum Order granted the letter-motion

of the appellees, Isa Ali Alwazzan and International Agencies Co. Ltd., to dismiss

their cross-appeal. See TEX. R. APP. P. 42.1(a)(1). Then this Court’s March 30,

2017 Order on Motion had dismissed as moot appellees’ joint motion to dismiss
this appeal for want of prosecution for failure to file a brief because appellant,

Winnie Stacey Alwazzan, had filed her brief on March 27, 2017, setting appellees’

brief deadline for April 26, 2017. See id. 38.6(b), 42.3(b).

      On April 7, 2017, appellees filed a second motion to dismiss this appeal,

under Rules 38.8(a) and 42.3(b) and (c). Appellees request dismissal for want of

prosecution because they allege, among other things, appellant’s brief was

untimely filed after missing several deadlines and requesting extensions only after

missing them. Because appellant’s brief was already filed on March 27, 2017,

appellees’ second motion to dismiss this appeal for want of prosecution is

dismissed as moot.

      In the alternative, appellees had also requested reinstatement of their cross-

appeal because they contend that they had submitted their withdrawal letter only

because they had “reasonably believed that the Appellant had abandoned her

appeal” due to the lack of communication from appellant’s counsel regarding an

extension request for appellant’s brief. We request a response from appellant to

the appellees’ alternative motion to restore their voluntarily-dismissed appeal

including whether we have jurisdiction over their notice of cross-appeal and to

grant the relief requested in the motion.

      Any appellant’s response to appellees’ alternative motion to restore their

cross-appeal shall be filed within 10 days of this Memorandum Order.

                                            2
                                 PER CURIAM
Panel consists of Justices Jennings, Higley, and Massengale.




                                        3